By the Court.
The court below did not err in its conclusions of law from the facts as found. The decree of divorce granted the husband in the state of Indiana, acted only on the marital relation between the parties, and did not affect, nor purport to affect, the property rights of the wife in the state of Ohio. For aught that appears, the divorce may have been granted on some ground not recognized as a ground of divorce by the laws of this state; so that it cannot be said that it was granted for any aggression of hers, within the meaning of section 5700, Revised Statutes.
But if it were otherwise, as she had no opportunity to defend, all that can be claimed for that decree, is that it dissolved the marriage relation between the parties, and restored the husband to the status of an unmarried man. This the court could do; but, as it had no jurisdiction of the person of the wife, it was not competent to the Indiana court to affect such rights as she had acquired in the property of the husband under the laws of this state. Mansfield v. McIntyre, 10 Ohio, 27; McGill v. Deming, 44 Ohio St., 645.

Judgment affirmed.